MORRISON, Judge.
The offense is murder without malice; the punishment, five years.
Our prior opinion is withdrawn and the following substituted in lieu thereof.
The record on appeal contains no statement of facts or bills of exception. Our attention has been called to a discrepancy in the judgment. The verdict found appellant guilty of murder without malice, as did the concluding portion of the judgment. The sentence is for murder without malice. That portion of the judgment which recited the jury’s verdict is reformed to read, “We, the jury, find defendant Morris O. Huse guilty of murder without malice.”
As reformed, the judgment is affirmed.